DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. 
Regarding Claim 1: Regarding applicant’s arguments stating Pfingsthorn does not teach or suggest “measuring a loop constraint between two nodes generated by the moving robot; and modifying coordinates of the nodes generated by the moving robot on a map based on the measured loop constraint” the examiner respectfully disagrees.  The examiner is interpreting a “loop constraint” to be a displacement or error between nodes once the robot has completed a loop (see [0181-0185] and Fig. 19 of the specification).  Pfingsthorn states in Section 3:
Given the data structure and a means to acquire the needed displacement estimate, a naïve implementation would result in the incremental SLAM. Without any further processing, a new laser range scan could be matched against the previous one (or a set of previous ones) and added to the graph.  However, the often results in accumulated error, as shown in Fig. 1a.
The main manifestations of this error are inconsistencies in overlapping map regions where the robot travelled in a loop.  Overlaps in our map representation can be detected via feature extraction and comparison on a node by node basis… (Emphasis added), i.e. a displacement between at least two nodes is measured in the node by node comparison
	Furthermore, Pfingsthorn uses the displacements to perform loop-closing, i.e. coordinates of the displaced nodes are modified on the map based on the displacement, to create a closed loop on the map (See at least Fig. 1b).  
Claim 7: Regarding applicant’s arguments stating Pfingsthorn does not teach or suggest “measuring an edge constraint between two nodes respectively generated by the plurality of moving robots; and aligning coordinates of a node group received from another moving robot on a map of one moving robot based on the measured edge constraint, and aligning coordinates of a node group received from one moving robot on a map of the other moving robot based on the measured edge constraint ” the examiner respectfully disagrees. The examiner is interpreting an “edge constraint” to be a displacement in a node generated by one robot and a node generated by another robot (see [0210-0211] and Figs 22-24 of the specification).
	Pfingsthorn teaches this limitation in at least Section 4, where the graph is allowed to contain multiple disconnected components, one for each robot, i.e. nodes from each respective robot are obtained and placed on a graph.  Then the disconnected components are merged, in a similar way as a loop closure, i.e. the displacements in nodes received from each respective robot is measured  and compared on a node by node basis (i.e. the edge constraint is at least measured).  Furthermore, referring to figs. 1c and 1d, the map is aligned and refitted, i.e. the coordinates of a node group received from one robot aligned and vise-versa.  The map is shared and communicated to collaborating robots.
	Regarding Claims 13 and 18: For at least reasons set forth above, Pfingsthorn or the combination of McLurkin and Pfingsthorn teaches the invention as claimed.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a driving device,” “a travel constraint measurement device,” in claims 13 and 18. Specifically, the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Regarding claim 1, the claim recites:
 measuring a loop constraint between two nodes generated by the moving robot; and
 modifying coordinates of the nodes generated by the moving robot on a map based on the measured loop constraint. 
Specifically, it is unclear if “the moving robot” refers to “a moving robot” as recited in line 1 or to “another moving robot” as recited in line 4 of the claim.  As there are multiple moving robots recited in the claim, the claim is rendered indefinite.
Regarding claims 2 and 4-6, the claims are rejected based at least on their respective dependencies to one of the above rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PFINGSTHORN, M. et al. (NPL: “A Scalable Hybrid Multi-robot SLAM Method for Highly Detailed Maps”, hereinafter Pfingsthorn, from Applicant’s IDS dated November 12, 2020).
Regarding claim 1, Pfingsthorn teaches:
A map learning method of a moving robot, comprising (Abstract):
generating, by the moving robot, node information based on a constraint measured during traveling (Section 3, Pg. 459, disclosing creating a new node, i.e. generating node information, to store a scan and displacement estimation, i.e. a constraint); 
receiving node group information of another moving robot (Section 4, disclosing a map, i.e. node group information, is shared, i.e. sent and received, to collaborating robots).
measuring a loop constraint between two nodes generated by the moving robot (Section 3; Fig. 1a, disclosing a loop mapped by the robot, i.e. at least a loop constraint between two nodes); and
modifying coordinates of the nodes, generated by the moving robot, on a map based on the measured loop constraint (Section 3; Fig. 1b, disclosing a loop closure, i.e. modifying the coordinates of the nodes).
Regarding claim 2, Pfingsthorn teaches:
The map learning method of claim 1, further comprising transmitting node group information of the moving robot to the another moving robot (Section 4, disclosing a map, i.e. node group information, is shared, i.e. sent and received, to collaborating robots).
Regarding claim 4, Pfingsthorn teaches:
The map learning method of claim 1, further comprising: measuring an edge constraint between a node generated by the moving robot and a node generated by the another moving robot (Section 4; Fig. 1c, disclosing overlaid maps, i.e. the first edge constraint measured by a first robot overlaid with at least a node generated by another robot); and
aligning coordinates of a node group, received from the another moving robot, on a map based on the measured edge constraint (Section 4; Fig. 1d, disclosing aligning and refitting maps, i.e. a node group is aligned on a map).
Regarding claim 5, Pfingsthorn teaches:
The map learning process of claim 1, further comprising: measuring an edge constraint between a node generated by the moving robot and a node generated by the another moving robot (Section 4; Fig. 1c, disclosing overlaid maps, i.e. the first edge constraint measured by a first robot overlaid with at least a node generated by another robot); and
modifying coordinates of the node generated by the moving robot on a map based on the measured edge constraint (Section 4; Fig. 1d, disclosing aligning and refitting maps, i.e. the coordinates of a node are modified based on the overlay, i.e. at least an edge constraint).
Regarding claim 7, Pfingsthorn teaches:
A map learning method (Abstract), comprising:
generating, by a plurality of moving robots, node information of each of the plurality of moving robots based on constraint measured during traveling (Section 3, Pg. 459, disclosing creating a new node, i.e. generating node information, to store a scan and displacement estimation, i.e. a constraint, by each individual robot); and
transmitting and receiving node group information of each of the plurality of moving robots with one another (Section 4, disclosing a map, i.e. node group information, is shared, i.e. sent and received, to collaborating robots).
measuring an edge constraint between two nodes respectively generated by the plurality of moving robots (Section 4; Fig. 1c, disclosing overlaid maps, i.e. the first edge constraint measured by a first robot overlaid with at least a node generated by another robot, i.e. a plurality of robots); and
aligning coordinates of a node group received from the other moving robot on a map of one moving robot based on the measured edge constraint (Section 4; Fig. 1d, disclosing aligning and refitting maps, i.e. a node group is aligned on a map), and
aligning coordinates of a node group received from one moving robot on a map of the other moving robot based on the measured edge constraint (Section 4; Fig. 1d, disclosing merging disconnected maps, i.e. from each robot, and aligning and refitting maps, i.e. a node group is aligned on a map).
Regarding claim 9, Pfingsthorn teaches:
The map learning method of claim 7, further comprising: 
modifying coordinates of a node generated by one moving robot on a map of one moving robot based on the measured edge constraint, and modifying coordinates of a node generated by the other moving robot on a map of the other moving robot based on the measured edge constraint (Section 4; Fig. 1d, disclosing aligning and refitting maps received from either robot, i.e. the coordinates of node groups are modified).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pfingsthorn.
Regarding claim 6, Pfingsthorn teaches:
The map learning method of claim 1, further comprising:  measuring an edge constraint between two nodes generated by the moving robot (Section 3, Pg. 460, disclosing optimizing the estimated global positions of graph nodes, i.e. at least measuring an edge constraint between two nodes, and evaluating how the position fits a given link, the link is an edge constraint between two nodes); and
when coordinates of a node group received from the another moving robot is not pre-aligned on a map, aligning the coordinates of the node group received from the another moving robot on the map based on the measured edge constraint (Section 4; Fig. 1d, disclosing aligning and refitting maps, i.e. a node group is aligned on a map), and, when the coordinates of the node group received from the another moving robot is pre-aligned on the map, modifying the coordinates of the node generated by the moving robot on the map based on the measured edge constraint (Section 4; Fig. 1d, disclosing one of the maps is transformed as a rigid body and moved, i.e. one group of nodes is pre-aligned while the other group is moved to fit).
The examiner notes the cited prior art does not explicitly teach which robot node group is being altered. Rather, the prior art teaches that the node groups are combined in such a way as to provide an accurate refit of the maps.  However, prior to the effective filing date of the claimed invention,  it would have been obvious to one of ordinary skill in the art to try, choosing from the finite number of solutions, i.e. one robot's provided node groups is used as a base while the other is fitted, or vice-versa.  One would have been motivated to make this modification in order to 
Regarding claim 10, Pfingsthorn teaches:
The map learning method of claim 7, further comprising: 
when coordinates of a node group received from the other moving robot is not pre-aligned on a map, aligning coordinates of a node group received from the other moving robot on a map of one moving robot based on the measured edge constraint and aligning coordinates of a node group received from one moving robot on a map of the other moving robot based on the measured edge constraint (Section 4; Fig. 1d, disclosing aligning and refitting maps, i.e. a node group is aligned on a map); and when the coordinates of the node group received from the other moving robot is pre-aligned on the map, modifying coordinates of a node generated by one moving robot on the map of one moving robot based on the measured edge constraint and modifying coordinates of a node generated by the other moving robot on the map of the other moving robot based on the measured edge constraint (Section 4; Fig. 1d, disclosing one of the maps is transformed as a rigid body and moved, i.e. one group of nodes is pre-aligned while the other group is moved to fit).
The examiner notes the cited prior art does not explicitly teach which robot node group is being altered. Rather, the prior art teaches that the node groups are combined in such a way as to provide an accurate refit of the maps.  However, prior to the effective filing date of the claimed invention,  it would have been obvious to one of ordinary skill in the art to try, choosing from the finite number of solutions, i.e. one robot's provided node groups is used as a base while the other is fitted, or vice-versa.  One would have been motivated to make this modification in order to .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pfingsthorn in view of  SAJAD SAEEDI et al. (NPL: “Multiple-Robot Simultaneous Localization and Mapping: A Review,” hereinafter Saeedi, from Applicant’s IDS dated November 12, 2020).
Regarding claim 11, Pfingsthorn teaches:
The map learning method of claim 7, wherein the node group information comprises information on each node (Section 3, disclosing computing a covariance matrix, i.e. information for each node in the matrix),…
… wherein, when received node information and stored node information are different with respect to an identical node, latest node information is selected based on the node update time information (Section 3, disclosing when new sensor data arrives, i.e. new received node information, the scan is compared to the range scan stored at the current node, i.e. compared to see the difference in an identical node, a new link is created, i.e. selected, containing the latest information, i.e. based on time information).
Pfingsthorn does not explicitly teach:
…wherein the information on each node comprises node update time information, and….
However, in the same field of endeavor, mobile robot control, Saeedi teaches:
…wherein the information on each node comprises node update time information (Section 5.3.9, disclosing time stamps for each sensor reading, i.e. each node), and….
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the node information to include a time stamp, as 
Regarding claim 12, the combination of Pfingsthorn and Saeedi teaches:
The map learning method of claim 11,… 
Furthermore, Pfingsthorn teaches:
	…wherein the plurality of moving robot is three or more moving robots (Section 4, disclosing the cooperation of up to 8 robots), and wherein node group information received by a first moving robot from a second moving robot comprises node group information received by the second moving robot from a third moving robot (Section 4, disclosing a graph based map, i.e. node group information, may be very easily shared with an communicated to collaborating robots).

Claims 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McLurkin et al. (US PUB 2004/0024490, hereinafter McLurkin) in view of Pfingsthorn. 
	Regarding claim 13, McLurkin teaches:
 A moving robot comprising (Abstract; Fig. 1, element 100): 
a driving device configured to move a main body ([0059]; Fig. 1A, element 142, disclosing a locomotion apparatus);
a travel constraint measurement device configured to measure a travel constraint ([0031]; Fig. 1A, element 102, disclosing a sensing apparatus that generates data related to the robot surroundings, i.e. a travel constraint);
a receiver ([0041]; Fig. 1A, element 104, disclosing a receiving apparatus that receives data from other robots) configured to…
a controller ([0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a controller) configured to…
wherein the controller is configured to include a node group coordinate alignment module to (McLurkin: [0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a node group coordinate alignment module)…
wherein the controller is configured to include a node information modification module (McLurkin: [0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a node information modification module) that,…
McLurkin does not explicitly teach:
a receiver configured to receive node group information of another moving robot; and
a controller configured to generate node information on a map based the travel constraint, and add the node group information of the another moving robot to the map. 
…align coordinates of a node group received from the another moving robot on the map based on an edge constraint measured between a node generated by the moving robot and a node generated by the another moving robot
…when the coordinates of the node group received from the another moving robot is pre-aligned on the map, modify coordinates of the node generated by the moving robot on the map based on the measured edge constraint
However, in the same field of endeavor, mobile robot control, Pfingsthorn teaches:
… receive node group information of another moving robot (Section 4, disclosing a map, i.e. node group information, is shared, i.e. sent and received, to collaborating robots); and
…configured to generate node information on a map based the travel constraint (Section 3, disclosing loop closing, i.e. generating node group information based on a travel constraint), and add the node group information of the another moving robot to the map (Section 4, disclosing map merging)
…align coordinates of a node group received from the another moving robot on the map based on an edge constraint measured between a node generated by the moving robot and a node generated by the another moving robot (Section 4; Fig. 1d, disclosing aligning and refitting maps received from each robot, i.e. a node group is aligned).
 …when the coordinates of the node group received from the another moving robot is pre-aligned on the map, modify coordinates of the node generated by the moving robot on the map based on the measured edge constraint (Section 4; Fig. 1d, disclosing one of the maps is transformed as a rigid body and moved, i.e. one group of nodes is pre-aligned while the other group is moved to fit).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of McLurkin to include generating node group information (including an edge constraint) and adding the node information to another moving robot as taught by Pfingsthorn.  One would have been motivated to make this modification in order to provide a highly detailed map without sacrificing scalability, as taught by Pfingsthorn in pg. 458 of Pfingsthorn.
Regarding claim 14, the combination of McLurkin and Pfingsthorn teaches:
The moving robot of claim 13, further comprising a transmitter (McLurkin: [0048]; Fig. 1A, element 106, disclosing a transmitting apparatus that transmits signals and other data to other robots) configured to….
Furthermore, Pfingsthorn teaches:
…transmit node group information of the moving robot to the another moving robot (Section 4, disclosing a map, i.e. node group information, is shared, i.e. sent and received, to collaborating robots).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of McLurkin to include transmitting node group information to another moving robot as taught by Pfingsthorn.  One would have been motivated to make this modification in order to provide a highly detailed map without sacrificing scalability, as taught by Pfingsthorn in pg. 458 of Pfingsthorn.
Regarding claim 15, the combination of McLurkin and Pfingsthorn teaches:
The moving robot of claim 13, wherein the controller is configured to include a node information modification module to (McLurkin: [0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a node information modification module)…
Furthermore, Pfingsthorn teaches: 
…[modifying] coordinates of a node generated by the moving robot on the map based on a loop constraint or an edge constraint measured between two nodes (Section 3; Fig. 1b, disclosing a loop closure, i.e. modifying the coordinates of the nodes).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the processing apparatus of McLurkin to have incorporated the hybrid SLAM model of Pfingsthorn, and therefore include modifying the coordinates of a node.  One would have been motivated to make this modification in order to provide a highly detailed map without sacrificing scalability, as taught by Pfingsthorn in pg. 458 of Pfingsthorn.
Regarding claim 18, McLurkin teaches:
 A system for a plurality of moving robots comprising a first moving robot and a second moving robot (Fig. 2, elements 202, 208),
wherein the first moving robot comprises:
a first driving device configured to move the first moving robot ([0059]; Fig. 1A, element 142, disclosing a locomotion apparatus);
a first travel constraint measurement device configured to measure a travel constraint of the first moving robot ([0031]; Fig. 1A, element 102, disclosing a sensing apparatus that generates data related to the robot surroundings, i.e. a travel constraint);
a first receiver ([0041]; Fig. 1A, element 104, disclosing a receiving apparatus that receives data from other robots) configured to… 
a first transmitter ([0048] Fig. 1A, element 106, disclosing a transmitting apparatus, i.e. a transmitter) configured to…
… a first controller configured to ([0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a controller)
wherein the first controller is configured to include a first node information modification module (McLurkin: [0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a node information modification module)  to…
McLurkin does not explicitly teach:
…receive node group information of the second moving robot 
…transmit node group information of the first moving robot to the second moving robot 
…generate node information on a first map based on the travel constraint of the first moving robot, and add the node group information of the second moving robot to the first map…
[modifying] coordinates of a node generated by the first moving robot on the map based on a loop constraint or an edge constraint measured between two nodes
However, in the same field of endeavor, mobile robot control, Pfingsthorn teaches:
…receive node group information of the second moving robot (Section 4, disclosing a map, i.e. node group information, is shared, i.e. sent and received, to collaborating robots);
…transmit node group information of the first moving robot to the second moving robot (Section 4, disclosing a map, i.e. node group information, is shared, i.e. sent and received, to collaborating robots); and…
…generate node information on a first map based on the travel constraint of the first moving robot (Section 3, disclosing loop closing, i.e. generating node group information based on a travel constraint), and add the node group information of the second moving robot to the first map (Section 4, disclosing map merging), and…
…[modifying] coordinates of a node generated by the first moving robot on the map based on a loop constraint or an edge constraint measured between two nodes (Section 3; Fig. 1b, disclosing a loop closure, i.e. modifying the coordinates of the nodes)… 
Furthermore, McLurkin does not explicitly teach:
wherein the second moving robot comprises:
a second driving device configured to move the second moving robot;
a second travel constraint measurement device configured to measure a travel constraint of the second moving robot;
a second receiver configured to receive the node group information of the first moving robot;
a second transmitter configured to transmit the node group information of the second moving robot to the second moving robot; and
a second controller configured to generate node information to a second map based on the travel constraint of the second moving robot, and add the node group information of the first moving robot to the second map
wherein the second controller is configured to include a second node information modification module to modify coordinates of a node generated by the second moving robot on the second map based on the loop constraint or the edge constraint.
However, the addition of a second node group coordinate alignment module, a second drive unit, measurement unit, receiver, transmitter and controller in the second robot taught by McLurkin or Pfingsthorn would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention as an obvious duplication of parts (see MPEP 2144).
Regarding claim 20, the combination of McLurkin and Pfingsthorn teaches:
The system of claim 18, wherein the first controller is configured to include a first node group coordinate alignment module to (McLurkin: [0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a node group coordinate alignment module)…
Furthermore, Pfingsthorn teaches:
 align coordinates of a node group received from the second moving robot on the first map based on an edge constraint measured between a node generated by the first moving robot and a node generated by the second moving robot (Section 4; Fig. 1d, disclosing aligning and refitting maps, i.e. a node group is aligned on a map), and…

The combination does not explicitly teach:
wherein the second controller is configured to include a second node group coordinate alignment module to align coordinates of a node group received from the first moving robot on the second map based on the edge constraint.
However, the addition of a second node group coordinate alignment module in the second robot taught by McLurkin or Pfingsthorn would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention as an obvious duplication of parts (see MPEP 2144).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eade et al. (USP 9,910,444), disclosing VSLAM optimization for a robot.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664